ORDER
The Disciplinary Review Board having filed a report with the Court on April 25, 1995, recommending that CHESTER A. JUST of EDISON, who was admitted to the bar of this State in 1961, be suspended from the practice of law for a period of three months for facilitating a conveyance that was questionable because of the grantor’s apparent lack of competence and for affixing a jurat to a *320signature he did not personally witness, in violation of RPC 4.1(a) and RPC 8.4(c), and good cause appearing;
It is ORDERED that CHESTER A. JUST is suspended from the practice of law for a period of three months, effective June 28, 1995, and until further Order of the Court; and it is further
ORDERED that CHESTER A. JUST be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys, and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.